DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II, drawn to “a method for operating an apparatus for generating the inert atmosphere” in the response filed on 06/27/2022 is acknowledged. Applicant’s amended claims in the response filed on 06/27/2022 is acknowledged.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of DE102017222162.3, filed on 12/07/2017, has been received.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/06/2020 and 04/08/2022 are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

Regarding Claim 7, line 12 reciting  the limitation "a storage means" has been interpreted to invoke 112(f) under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “storage” leading to a function of storing without reciting sufficient structure to achieve the function. An ordinary skill in the art may interpret here a storage is being used to store gas might be a gas vessel, a tank or reservoir or gas conduit etc as stated in Section [0035] in the specification.

Regarding Claim 7, line 13 and 15 reciting  the limitation “ means of pressure control" and Claim 7, line 18 and 22 reciting the limitation " means of pressure control" have been interpreted to invoke 112(f) under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “of pressure control” without reciting sufficient structure to achieve the function. An ordinary skill in the art may interpret it might need any structure of pressure control valve and/or controllable throttle to control the pressure as stated in Section [0008 and 0035] in specification by the applicant . 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the phrase "apparatus for generating an inert atmosphere” in line 4 and line 8 in claim 7, an ordinary skill in the art may interpret this as a gas reservoir or a cylinder or a gas supply pipe or any other chemical process of generating inert gas. It is noted that Section [0008 and 0035] in specification describe the apparatus. 
the phrase "apparatus for supply of a metal" in line 6 in claim 7, an ordinary skill in the art may interpret this apparatus as a hopper and/or a pipe and/or a vessel and/or conveyor belt and/or simply throwing the material into the work zone etc. It is noted that Section [0041] in specification describe the apparatus.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the phrase "means of gas" in line 5, as it does not have any functional language in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Because Claim 7 recites the limitations “an apparatus ( 40) for generating an inert atmosphere (22) within the printhead (1)” in line 4 and “the apparatus (40) for generating the inert atmosphere (22) is disposed outside the printhead (1)” in line 11. It is unclear whether “the apparatus ( 40) for generating an inert atmosphere (22)” is within the printhead or is disposed outside the printhead. Although in the Fig 1, it depicts that it is outside of the printhead, it would held to be indefinite because of the claim language. Therefore Applicant is advised to amend the claim to clarify the proper position of the apparatus for generating an inert atmosphere in the relevant part of the instant claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang De et. al. [CN105945285A] and further in view of Taik-Min Lee, et al."Drop-on-Demand Solder Droplet Jetting System or Fabricating Microstructure", IEEE TRANSACTIONS ON ELECTRONICS PACKAGING MANUFACTURING, VOL. 31, NO. 3, JULY 2008.
Regarding Claim 7, Wang discloses an apparatus and a method of operating for additive manufacturing for producing three-dimensional workpieces by emission of individual droplets and filling. Wang’s apparatus comprising a printhead and an apparatus to provide an inert atmosphere printhead [abstract and Fig 1]. The printhead comprises a housing, an apparatus for supply of a metal (a melting crucible 3 for providing continuous feeding) a reservoir having an exit orifice and a displacement chamber for a liquid phase of the metal ( inside the spray chamber and a micro-nozzle 18 is inlaid at the bottom), wherein the melt region adjoins the inert atmosphere and is connected to the displacement chamber in such a way that the movement of the piston (a vibrating rod 4, spring seat 5, a spring and the transmission mechanism composed of 6) can induce the liquid phase of the metal to pass through the exit orifice (on the vibrating rod; the electrode plate, the deflection plate, and the three dimensional motion platform are located in the forming chamber. A deflection pole plate is arranged on the side, and the three-dimensional motion platform is located at the bottom of the forming chamber) [Section 0009, 0032, 0037 and Fig. 1]. 

    PNG
    media_image1.png
    423
    521
    media_image1.png
    Greyscale


Fig 1 of Wang De et. al. [CN105945285A]
Wang also teaches the apparatus (consists of element 8 and 28-38) for generating the inert atmosphere is disposed outside the printhead 2 and comprises storage 33, at least one means of pressure control and a gas conduit (pneumatic controller, pressure sensor, valve, gas pipe, vacuum pump control line as described by the element number 8, 28-38 in Fig 1 and Section [0032]. Wang further teaches the inert atmosphere has a pressure (Pi) within the reservoir (the side wall of the jetting cabin is connected with the air pressure controller through the first gas delivery pipe and the first valve), and an ambient pressure (Pa) outside the printhead (the side wall of the forming cabin is connected with the gas pressure controller through the second gas delivery pipe and the second valve). 
The last portion of Claim 1 recites the method comprising, 
“the production of the workpiece by emission of individual droplets is accomplished such that the pressure (Pi) of the inert atmosphere is controlled by the means of pressure control in such a way that the pressure (Pi) is above the ambient pressure (Pa) and below a limiting pressure that causes emission of droplets through the exit orifice and the filling of the workpiece is accomplished such that the pressure Pi of the inert atmosphere is controlled by the means of pressure control in such a way that the pressure (Pi) is above the ambient pressure (Pa) and above the limiting pressure that causes emission of droplets through the exit orifice, such that the liquid phase of the metal is emitted through the exit orifice by virtue of the pressure exerted by the inert atmosphere.” 
Regarding these claim limitations, Wang teaches a similar method of production of the workpiece by emission of individual droplets wherein the jetting cabin and the melting crucible are connected by a pipeline, and a filter element is placed in the jetting cabin by a communicating pipe and a sliding gate through the side wall of the jetting cabin, and the size of the gate opening is controlled to maintain a certain liquid level to ensure the injection.  Both the jetting cabin and the forming cabin are respectively connected with the inert gas storage device. Then the first pressure sensor and the second pressure sensor are respectively arranged in the cabin, and the air pressure controller adjusts the gas pressure of the jetting cabin or the injection chamber (Pi) and the gas pressure of forming cabin (Pa) according to the input of the pressure sensor to maintain a stable pressure difference between the two [Section 0009].  However, Wang does not explicitly recite that the value Pi is higher than that of Pa as in the instant claim, but he clearly teaches the air pressure controller is used to achieve a stable pressure difference between the injection chamber and the forming chamber, so that the melt maintains a force balance at the micro-nozzle [Section 0021]. It is obvious one ordinary skill in the art may easily ascertain that the pressure of the injection chamber needs to be higher than the ambient pressure of the forming chamber to force out the metal droplet.  
Wang teaches a vibrating rod, spring seat, a spring and the transmission mechanism connected to the displacement chamber to control the movement of the vibrating rod inside the liquid phase of the metal to pass through the exit orifice. However, Wang does not recite the term piston and actuator in his disclosure. But one in the ordinary skill of the art can easily conceive that Wang’s vibrating rod and the transmission mechanism accessories works as a piston and actuator.   
In the interest of compact prosecution, the teachings of Lee are provided to demonstrate a novel drop on demand solder droplet jetting system and method of operating for additive manufacturing of three-dimensional workpieces by emission of individual droplets and filling. Lee’s apparatus comprising a printhead [abstract and Fig 1].  Lee also teaches the printhead comprises a housing, a piston, a reservoir, an exit orifice and an actuator apparatus for moving the piston wherein the reservoir has a melt region  and a displacement chamber for a liquid phase of the metal [abstract and Fig 1, and Fig 3].  Lee further teaches the melt region adjoins the inert atmosphere and is connected to the displacement chamber in such a way that the movement of the piston can induce the liquid phase of the metal to pass through the exit orifice as shown in the Fig. 1, where the schematic model of the proposed DOD solder droplet jetting system consists of the piezoelectric actuator, insulator, piston head-to-nozzle distance control apparatus, pressure control unit, and furnace. The vertically oscillated piston ejects the molten metal droplets through the micro nozzle [Page 204, Section II].  Detailed working principle has been described and shown in the Fig. 2. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fig 1 and Fig 3 of Taik-Min Lee, et al. IEEE TRANSACTIONS ON ELECTRONICS PACKAGING MANUFACTURING, VOL. 31, NO. 3, JULY 2008

Lee does not explicitly teach or mention any apparatus for generating the inert atmosphere to provide an inner atmosphere inside the printhead. However in the Fig 1 Lee shows that outside the printhead, an apparatus comprise at least one means of pressure control (pressure valve) a vacuum pump, and a gas of N2. One ordinary skill in the art may easily apply this  as the apparatus for generating the inert atmosphere to provide an inert atmosphere inside the printhead which itself is located outside of the printhead as claimed in the Claim 1. Lee further teaches the pressure control unit including the pressure sensor is used for minutely regulating the pneumatic pressure in the chamber as positive or negative [Page 207, Section IV] while the pneumatic pressure is applied in the molten metal chamber [Page 204, Section II] and it can control the chamber pressure for the desired droplet volume [Page 207, Section V]. However Lee teaches about the pressure inside the printhead but he does not teach maintaining any pressure outside the printhead. Lee also does not teach an apparatus for supply of a metal, but he teaches the molten metal chamber in Section II, so one ordinary skill in the art may easily depicts that there is obviously some sorts of a supply of metal. 
Lee’s work is analogous in the field of producing the workpiece in additive manufacturing by the emission of droplets, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to control individual droplets. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736